        Case 5:20-cv-06007-VKD Document 36 Filed 03/05/21 Page 1 of 4




IN THE DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE
SANTA CLARA COUNTY, CALIFORNIA 05:20-CV-06007-VKD

Kevin F Jackson,
Petitioner
and
Applied Materials & Keith Dupen
Respondent

Plaintiff’s Response in Favor of Motion TO/FOR Voluntary Separation Agreement
Legality/Illegality. This is also Plaintiff’s response for a ruling to have Applied
Materials provide all electronic communication from my company supplied laptop
for this matter before the District Court.

OWBPA Act of the ADEA Act of 1990 states:

Title II Waiver of Rights or Claims-

    Prohibits an individual from waiving any right or claim under ADEA unless
     such waiver is “knowing and voluntary”.
    Places on the party asserting validity of the waiver the burden of proving in
     a court of competent jurisdiction that a waiver was knowing and voluntary
     pursuant to such specified minimum requirements.”
    Prohibits any waiver agreement from: (1) affecting EEOC rights and
     responsibilities to enforce the ADEA or (2) being used to justify interfering
     with an employee’s protected right to file a charge or participate in an
     EEOC investigation or proceeding.

As grounds therefore will show:

   1.) In a meeting on Dec 11, 2019 in Keith Dupen’s office, Keith was informed
       that I planned on filing a complaint with the EEOC.

   2.) Keith Dupen, Human Resources Managing Director, denied my request for
       additional time to review the voluntary separation agreement in an email
       sent to me 3 days after the final paperwork (Voluntary Separation
       Agreement) was handed to me.
        Case 5:20-cv-06007-VKD Document 36 Filed 03/05/21 Page 2 of 4




   3.) I sent an email to Keith Dupen’s boss and my level 2 manager’s boss after
       Keith’s denial requesting more time. Sheweta Hedwadkar delivered their
       response.
   4.) The executives in the aforementioned step, Keith Dupen, and Sheweta
       Hedwadkar made the decision to provide 24 hours to review the
       documentation or be fired. That response was sent by email by Sheweta
       Hedwadkar.
   5.) I need the emails to complete the March 11th responses to Court
   6.) I would like for the Court to provide ruling on the legality/illegality of the
       Voluntary Signature process and void and terminate the contract if found
       illegal. Oubre v ENTERGY OPERATIONS Inc. No 96-1291 112 F. 3d 787

OWBPA Act of ADEA Act of 1990 states: Age 40 years of age and older

    Must provide the employee 21 days to consider offer. (Note: I received 4.5
     days and a 24-hour notice)
    Specifically refer to rights or claims arising under the ADEA
    Be written in a manner that can be clearly understood
    Give an employee 7 days to revoke his or her signature
    Must not include rights and claims that may arise after the date which the
     waiver is executed.
    Be supported by consideration in addition to that which the employee is
     entitled
    Advise the employee in writing to consult an attorney before accepting the
     agreement

I hereby Certify that a copy hereof has been furnished by mail/hand/ECF delivery
notice on this 4 day of March, 2021.


Party or their attorney
Jeffrey Wohl, Lindsey Jackson
101 California Street, 48th Floor
San Francisco, Ca
Direct Line 415-856-700
       Case 5:20-cv-06007-VKD Document 36 Filed 03/05/21 Page 3 of 4




Fax 415-856-7355
        Case 5:20-cv-06007-VKD Document 36 Filed 03/05/21 Page 4 of 4




Signature of Party signing certificate and pleading
Printed Name: Kevin F Jackson Date: March 4, 2021
Signature:
1815 Brookside Ave NW
Salem, Oregon 97304
541-484-0167
